United States Court of Appeals
                            For the Eighth Circuit

                     ___________________________

                             No. 17-1511
                     ___________________________

                              James Bret Stringer

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

        Nancy A. Berryhill, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: November 6, 2017
                          Filed: November 9, 2017
                               [Unpublished]
                               ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
       James Bret Stringer appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB) and supplemental security income (SSI). We find
no abuse of discretion in the district court’s denial of appointed counsel, see Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (relevant criteria include
factual and legal complexity of case; there is no statutory or constitutional right to
appointment of counsel in civil case), or in the denial of entry of default judgment, see
Fed. R. Civ. P. 55(a) (default judgment warranted only when defendant “has failed to
plead or otherwise defend”); Taylor v. City of Ballwin, 859 F.2d 1330, 1332 (8th Cir.
1988) (abuse-of-discretion standard of review).

       Upon de novo review, we agree with the district court that substantial evidence
on the record as a whole supports the denial of benefits. See Gann v. Berryhill, 864
F.3d 947, 950-51 (8th Cir. 2017). Specifically, the administrative law judge’s (ALJ’s)
credibility determination is entitled to deference, because it was based on several valid
reasons. See Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016) (credibility
determination is ALJ’s province, and, so long as it is supported by good reasons and
substantial evidence, this court will defer to it); see also Halverson v. Astrue, 600 F.3d
922, 932 (8th Cir. 2010) (ALJ is not required to discuss each credibility factor as long
as factors are acknowledged and considered). Further, under the circumstances of this
case, the ALJ was not required to schedule a second consultative examination. See
Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011) (ALJ is required to order tests
and medical examinations only if medical records presented to him give insufficient
medical evidence to determine if claimant is disabled); Shannon v. Chater, 54 F.3d
484, 488 (8th Cir.1995) (reversal for failure to develop record is warranted only when
such failure is unfair or prejudicial). As to residual functional capacity (RFC), the
ALJ’s findings were supported by substantial evidence, in part because the credibility
determination was proper. See Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016)

      1
       The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, now retired, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
(it is ALJ’s responsibility to determine RFC based on all relevant evidence: medical
records, observations of treating physician and others, and claimant’s own description
of his limitations). While there were no medical opinions, it appears the medical
evidence would have supported even a less restrictive RFC,2 see Hensley v. Colvin,
829 F.3d 926, 931-32 (8th Cir. 2016) (RFC is medical question and must be supported
by some medical evidence of claimant’s ability to function in workplace, but there is
no requirement that RFC findings be supported by specific medical opinion); and,
contrary to Stringer’s assertion, it was his burden to establish his RFC, see id. at 932.
Finally, we reject Stringer’s assertion of ALJ bias. See Perkins v. Astrue, 648 F.3d
892, 902-03 (8th Cir. 2011) (claimant bears burden of producing sufficient evidence
to overcome presumption that ALJ is unbiased). The judgment is affirmed.
                         ______________________________




      2
       The ALJ who denied Stringer DIB and SSI in February 2013, found Stringer
capable of lifting more weight, and engaging in more walking and standing.

                                          -3-